                  Case 19-10504       Doc 31      Filed 08/19/20     Page 1 of 3




                     IN THE UNITED STATES BANKRUPTCY COURT
                   FOR THE MIDDLE DISTRICT OF NORTH CAROLINA
                               GREENSBORO DIVISION

In Re:                                        )
                                              )
Shelby Coleman Abbott,                        )       Case No.: 19-10504 C-13
                                              )
                       Debtor.                )
                                              )

              OBJECTION TO NOTICE OF MORTGAGE PAYMENT CHANGE

        NOW COMES Shelby Coleman Abbott (“Debtor”), by and through counsel, and
respectfully objects to the Notice of Mortgage Payment Change filed January 9, 2020, and in
support thereof shows the following:

       1.     On May 8, 2019 (“Petition Date”), the Debtor field a petition for Chapter 13
Bankruptcy in the United States Bankruptcy Court for the Middle District of North Carolina,
Greensboro Division. Anita Jo Kinlaw Troxler is the dually appointed Chapter 13 Trustee. The
Chapter 13 Plan was confirmed on July 25, 2019 (“Plan”).

        2.     On January 9, 2020, U.S. Bank Trust National Association, as Trustee of the SCIG
III Trust (“Creditor”) caused to be filed a Notice of Mortgage Payment Change (the “Notice”) for
an increase in the monthly escrow payment from $0.00 per month to $241.08 per month. The
Notice sets out a new payment effective date of February 8, 2020.

         3.    On the Petition Date, the Debtor’s mortgage account was a non-escrow account.

       4.      Upon information and belief, post-petition, an escrow analysis was conducted by
the Creditor, and it was determined by the Creditor that the account should become an escrow
account.

      5.     Further, upon information and belief, the Creditor made a post-petition lump sum
payment to Rockingham County tax department, resulting in an escrow shortage.

       6.       Further, it appears that the Creditor is requiring a cure of the escrow shortage over
a twelve month period, which the Debtor asserts is improper. Any escrow shortage should be cured
over the life of the plan.

         WHEREFORE, the Debtor prays the Court:

       1.     Deny U.S. Bank Trust National Association, as Trustee of the SCIG III Trust’s
Notice of Mortgage Payment Change; and

         2.    For such other and further relief as the Court deems just and proper.
          Case 19-10504      Doc 31     Filed 08/19/20   Page 2 of 3




This the 19th day of August, 2020.

                                     /s/Samantha K. Brumbaugh
                                     Attorney for Debtor
                                     NCSB#: 32379
                                     Ivey, McClellan, Gatton & Siegmund, L.L.P.
                                     P. O. Box 3324
                                     Greensboro, NC 27402
                                     Telephone: (336) 274 4658
                                     skb@iveymcclellan.com
                 Case 19-10504       Doc 31     Filed 08/19/20    Page 3 of 3




                                 CERTIFICATE OF SERVICE

        THIS IS TO CERTIFY that a copy of the foregoing OBJECTION TO NOTICE OF
MORTGAGE PAYMENT CHANGE was duly served upon the following via the CM/ECF
System as applicable or by depositing same enclosed in a postpaid, properly addressed envelope
in a Post Office or official depository under the exclusive care and custody of the United States
Postal Service:

William P. Miller, Esq.
Bankruptcy, Administrator
101 South Edgeworth Street
Greensboro, North Carolina 27401
VIA CM/ECF

Anita Jo Kinlaw Troxler
Chapter 13 Trustee
P.O. Box 1720
Greensboro, NC 27402-1720
VIA CM/ECF

U.S. Bank Trust National Association,
as Trustee of the SCIG III Trust
314 S. Franklin Street
PO Box 517
Titusville, PA 16354

Michelle R. Ghidotti-Gonsalves
Ghidotti | Berger LLP
1920 Old Tustin Avenue
Santa Ana, CA 92705

       This the 19th day of August, 2020.

                                            /s/Samantha K. Brumbaugh
                                            Attorney for Debtor
                                            NCSB#: 32379
                                            Ivey, McClellan, Gatton & Siegmund, L.L.P.
                                            P. O. Box 3324
                                            Greensboro, NC 27402
                                            Telephone: (336) 274 4658
                                            skb@iveymcclellan.com
